                       Case 3:19-cv-00315-VAB Document 16 Filed 02/27/19 Page 1 of 4
                                      U.S. District Court
                           District of New Jersey [LIVE] (Newark)
                    CIVIL DOCKET FOR CASE #: 2:18−cv−15703−WJM−MF

Z.P. v. YALE UNIVERSITY et als                                Date Filed: 11/05/2018
Assigned to: Judge William J. Martini                         Jury Demand: Plaintiff
Referred to: Magistrate Judge Mark Falk                       Nature of Suit: 443 Civil Rights:
Cause: 42:405 Fair Housing Act                                Accommodations
                                                              Jurisdiction: Federal Question
Plaintiff
Z.P.                                            represented by ROBERT J. DEGROOT
                                                               60 PARK PLACE
                                                               NEWARK, NJ 07102
                                                               (973)643−1930
                                                               Email: robertjdegroot@aol.com
                                                               ATTORNEY TO BE NOTICED


V.
Defendant
YALE UNIVERSITY                                 represented by WILLIAM F. MADERER
                                                               SAIBER LLC
                                                               18 COLUMBIA TURNPIKE, SUITE 200
                                                               FLORHAM PARK, NJ 07932−2266
                                                               (973) 622−3333
                                                               Fax: (973) 622−3349
                                                               Email: wfm@saiber.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              JAKOB BENJAMIN HALPERN
                                                              SAIBER LLC
                                                              ONE GATEWAY CENTER
                                                              10TH FLOOR
                                                              NEWARK, NJ 07102−5311
                                                              (973) 622−3333
                                                              Email: jbh@saiber.com
                                                              ATTORNEY TO BE NOTICED

Defendant
YALE−NEW HAVEN HOSPITAL                         represented by WILLIAM F. MADERER
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              JAKOB BENJAMIN HALPERN
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

Defendant
                     Case 3:19-cv-00315-VAB Document 16 Filed 02/27/19 Page 2 of 4
PETER SALOVEY                                  represented by WILLIAM F. MADERER
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            JAKOB BENJAMIN HALPERN
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
DR. PAUL GENECIN                               represented by WILLIAM F. MADERER
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            JAKOB BENJAMIN HALPERN
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
DR. LORRAINE SIGGINS                           represented by WILLIAM F. MADERER
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            JAKOB BENJAMIN HALPERN
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
JONATHAN HOLLOWAY                              represented by WILLIAM F. MADERER
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            JAKOB BENJAMIN HALPERN
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
JOHN DOES 1−3

Defendant
JANE DOES 1−3


 Date Filed     #    Docket Text

 11/05/2018     Ï1   COMPLAINT against YALE UNIVERSITY, YALE− NEW HAVEN HOSPITAL, PETER
                     SALOVEY, PAUL GENECIN, LORRAINE SIGGINS, JONATHAN HOLLOWAY ( Filing and
                     Admin fee $ 400 receipt number 0312−9150308) with JURY DEMAND, filed by
                    Case 3:19-cv-00315-VAB Document 16 Filed 02/27/19 Page 3 of 4
                    Z.P..(DEGROOT, ROBERT). (Entered: 11/05/2018)

11/05/2018     Ï    Case Assigned to Judge William J. Martini and Magistrate Judge Mark Falk. (ak, ) (Entered:
                    11/06/2018)

11/06/2018     Ï    CLERK'S QUALITY CONTROL MESSAGE − The case you electronically filed has been
                    processed, however, the following deficiencies were found: Party Information should always be
                    done in the upper case format, . The Clerk's Office has made the appropriate changes. Please refer
                    to the Attorney Case Opening Guide for processing electronically filed cases. (ld, ) (Entered:
                    11/06/2018)

11/06/2018    Ï2    SUMMONS ISSUED as to PAUL GENECIN, JONATHAN HOLLOWAY, PETER SALOVEY,
                    LORRAINE SIGGINS, YALE UNIVERSITY, YALE−NEW HAVEN HOSPITAL. Attached is the
                    official court Summons, please fill out Defendant and Plaintiffs attorney information and serve. (ld,
                    ) (Entered: 11/06/2018)

01/30/2019    Ï3    NOTICE of Appearance by WILLIAM F. MADERER on behalf of PAUL GENECIN,
                    JONATHAN HOLLOWAY, PETER SALOVEY, LORRAINE SIGGINS, YALE UNIVERSITY,
                    YALE−NEW HAVEN HOSPITAL (MADERER, WILLIAM) (Entered: 01/30/2019)

01/30/2019    Ï4    NOTICE of Appearance by JAKOB BENJAMIN HALPERN on behalf of PAUL GENECIN,
                    JONATHAN HOLLOWAY, PETER SALOVEY, LORRAINE SIGGINS, YALE UNIVERSITY,
                    YALE−NEW HAVEN HOSPITAL (HALPERN, JAKOB) (Entered: 01/30/2019)

01/30/2019    Ï5    Application and Proposed Order for Clerk's Order to extend time to answer as to defendants Yale
                    University and Yale−New Haven Hospital.. (Attachments: # 1 Certificate of Service)(HALPERN,
                    JAKOB) (Entered: 01/30/2019)

01/30/2019     Ï    Clerk`s Text Order − The document submitted by YALE UNIVERSITY, answer due date
                    2/22/2019; YALE−NEW HAVEN HOSPITAL, answer due date 2/26/2019 has been GRANTED.
                    (sm) (Entered: 01/30/2019)

02/05/2019    Ï6    SUMMONS Returned Executed by Z.P.. PETER SALOVEY served on 1/18/2019, answer due
                    2/8/2019. (DEGROOT, ROBERT) (Entered: 02/05/2019)

02/05/2019    Ï7    SUMMONS Returned Executed by Z.P.. PAUL GENECIN served on 1/18/2019, answer due
                    2/8/2019. (DEGROOT, ROBERT) (Entered: 02/05/2019)

02/05/2019    Ï8    SUMMONS Returned Executed by Z.P.. LORRAINE SIGGINS served on 1/18/2019, answer due
                    2/8/2019. (DEGROOT, ROBERT) (Entered: 02/05/2019)

02/05/2019    Ï9    SUMMONS Returned Executed by Z.P.. YALE UNIVERSITY served on 1/18/2019, answer due
                    2/22/2019. (DEGROOT, ROBERT) (Entered: 02/05/2019)

02/05/2019   Ï 10   SUMMONS Returned Executed by Z.P.. YALE−NEW HAVEN HOSPITAL served on 1/22/2019,
                    answer due 2/26/2019. (DEGROOT, ROBERT) (Entered: 02/05/2019)

02/05/2019   Ï 11   SUMMONS Returned Executed by Z.P.. (DEGROOT, ROBERT) (Entered: 02/05/2019)

02/13/2019   Ï 12   Letter from defendants Yale University, Yale−New Haven Hospital, Peter Salovey, Paul Genecin
                    and Lorraine Siggins to Magistrate Judge Falk. (Attachments: # 1 Text of Proposed
                    Order)(HALPERN, JAKOB) (Entered: 02/13/2019)

02/14/2019   Ï 13   CONSENT ORDER that the deadline by which defendants Yale University, Yale−New Haven
                    Hospital, Peter Salovey, Paul Genecin and Lorrain Siggins may answer, move or otherwise respond
                    to Plaintiff's Complaint is adjourned to 4/22/2019. Signed by Magistrate Judge Mark Falk on
                    2/14/2019. (sm) (Entered: 02/15/2019)
                    Case 3:19-cv-00315-VAB Document 16 Filed 02/27/19 Page 4 of 4
02/15/2019     Ï    Answer Due Deadline Update − The document submitted by PETER SALOVEY, PAUL
                    GENECIN, LORRAINE SIGGINS, YALE UNIVERSITY, YALE−NEW HAVEN HOSPITAL has
                    been GRANTED. The answer due date has been set for 4/22/2019. (sm) (Entered: 02/15/2019)

02/19/2019   Ï 14   Letter from Defendants to District Judge Martini. (Attachments: # 1 Text of Proposed
                    Order)(HALPERN, JAKOB) (Entered: 02/19/2019)

02/25/2019   Ï 15   CONSENT ORDER TRANSFERRING ACTION TO THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT that Civil Action No. 18−15703 (WJM) (MF) is
                    transferred to the United States district of Connecticut; the Clerk of the U.S. District Court for the
                    District of New Jersey take all necessary steps to complete the transfer of this action pursuant to this
                    Order. Signed by Judge William J. Martini on 2/25/2019. (sm) (Entered: 02/27/2019)
